DETAILED ACTION
Status of Application
Claims 1, 4, 7, 10-17, 20 and 22-29 are pending and are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 August 2021 and 02 May 2022 have been considered by the examiner.  See initialed and signed PTO/SB08’s.  
Priority 
The instant application is a CON of US 15/506,881 (now US Patent 11,124,808) which is a 371 of PCT/EP2015/069685 which claims benefit of foreign priority document EP 14182698.2, filed 28 August 2014. 

Claim Objections
Claims 20 and 22 are objected to because of the following informalities:  the values of 2.5-7.5% (2nd line) in claim 20 and 65-75% in claim 22 do not have any measurement values (e.g. w/w).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states that the beta-glucanase has at least 90% sequence identity to instant SEQ ID NO: 4.  It is definied in the specification that beta-glucanase is any type of endo-beta-glucanase that hydrolyzes 1,3- or 1,3-linkages in beta-D-glucans (EC 3.2.1.73 and 3.2.1.6 (See paragraph 0038).  However, a search of the prior art for SEQ ID NO: 4 suggests that SEQ ID NO: 4 is not a beta-glucanase but rather a lysozyme, classified in EC 3.2.1.17 – See Schnorr, US 9663775 – cited herein; at Col. 3, line 66 to Col. 4, line 17; and SCORE, .rai file, Result #1 wherein SEQ ID NO: 2 of Schnorr has 100% sequence identity with instant SEQ ID NO: 4.  While Applicant’s are permitted to be their own lexicographers, the terms must not be repugnant to what is understood in the art.  Here the art clearly differentiates beta-glucanase from lysozyme and acknowledges they are not the same enzymes and have different functions.  
Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10 and 23-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sweeney et al. (US 2010/0159536 – cited on IDS).
Regarding claim 1, Sweeney et al. teach a method of degrading a cellulosic containing product such as municipal solid waste (MSW) by adding an enzyme composition comprising several enzymes comprising: cellulolytic enzymes of endoglucanase, cellobiohydrolase (I and/or II, see paragraph 0033) and beta-glucosidase, a cellobiose dehydrogenase and at least a cellulolytic enhancing activity polypeptide (See Abstract) and paragraph 0046) and can further comprise a protease (See paragraph 0219).  It is noted, said endoglucanase is defined as a beta-glucanase (See paragraph 0032).  It is also taught that the one or more cellulolytic enzyme compositions can be a commercial composition such as Cellic® Ctec or Celluclast (See paragraph 0231), which is the composition utilized in the instant specification as a “cellulolytic background composition” (See instant paragraphs 0009 and 0048).  
Regarding claim 4, the material is pretreated (See claim 6).
Regarding claim 7, said composition further comprises a, pectinase, mannanase (See paragraph 0219). 
Regarding claim 10, the cellulolytic enhancing polypeptide is a GH61 from Thermoascus or can be any cellulolytic enhancing polypeptide from Penicillum (See paragraphs 0018 and 0191).
Regarding claim 23, the composition further comprises an esterase, pectinase (see paragraph 0218) or a hemicellulase (paragraph 0219).
Regarding claim 24, said composition further comprises specifically a xylanase (See paragraph 0218).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 15-17, 20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2010/0159536 – cited on IDS) as applied to claims 1, 4, 7, 10 and 23-24 above, and further in view of Gaspar et al. (WO 2013/016115 – cited on IDS).
Regarding claim 1, Sweeney et al. teach a method of degrading a cellulosic containing product such as municipal solid waste (MSW) by adding an enzyme composition comprising several enzymes comprising: cellulolytic enzymes of endoglucanase, cellobiohydrolase (I and/or II, see paragraph 0033) and beta-glucosidase, a cellobiose dehydrogenase and at least a cellulolytic enhancing activity polypeptide (See Abstract) and paragraph 0046) and can further comprise a protease (See paragraph 0219).  It is noted, said endoglucanase is defined as a beta-glucanase (See paragraph 0032).  It is also taught that the one or more cellulolytic enzyme compositions can be a commercial composition such as Cellic® Ctec or Celluclast (See paragraph 0231), which is the composition utilized in the instant specification as a “cellulolytic background composition” (See instant paragraphs 0009 and 0048).  
Regarding claim 4, the material is pretreated (See claim 6).
Regarding claim 7, said composition further comprises a, pectinase, mannanase (See paragraph 0219). 
Regarding claim 10, the cellulolytic enhancing polypeptide is a GH61 from Thermoascus or can be any cellulolytic enhancing polypeptide from Penicillum (See paragraphs 0018 and 0191).
Regarding claim 23, the composition further comprises an esterase, pectinase (see paragraph 0218) or a hemicellulase (paragraph 0219).
Regarding claim 24, said composition further comprises specifically a xylanase (See paragraph 0218).  
  Sweeney et al., however, do not teach wherein a lipase of the composition is from Thermomyces lanuginosus (claim 12) is present and is present in amounts such as 2.5-7.5% (claim 17) or the concentrations of pectate-lyase/mannanase/amylase (claim 20); nor the origins of the other enzymes utilized, wherein the protease is from Bacillus, or the beta-glucanase is from Aspergillus, the mannanase if from Bacillus, nor the amylase is from Rhozimucor (e.g. claims 11-13, 15-16).
	Gaspar et al. teach adding combinations of enzymes to cellulosic containing material, which includes municipal solid waste (See p. 10, 24-25), in order to breakdown/treat said cellulosic material.  The enzymes include combinations of lipase, proteases and pectinases, wherein additional enzymes can be added such as amylases and mannanases (See Claims 1-2 and Example 1), wherein the lipases suitable for use in the method include those from Humicol insolens or Thermomyces lanuginosus (See p. 24, lines 29-34) or commercially available enzymes such as LipexTM (Seep. 25, line 9) [regarding instant claim 11].  The protease to be utilized with the lipase can preferably be from Bacillus amyloliquefaciens (See p. 26, lines 16-22), wherein the preferred sequence is that of Swissprot P06832, which has 100% sequence identity to instant SEQ ID NO: 1 (See SCORE, result #1, .rup file) [regarding instant claim 12].  It is further taught that the pectinase can include PectinexTM Ultra SP-L, including a pectate lyases from A. aculeatus (See p. 28, last two paragraphs).  It is further taught that composition further can comprise enzymes such as cellulases, GH61 polypeptides (e.g. polypeptide having cellulolytic enhancing activity), a hemicellulase, an expansin, an esterase, a laccase, a ligninolytic enzyme, a mannanase, a pectinase, a peroxidase, a protease, and a swollenin, wherein the cellulase is one or more (several) enzymes selected from the group consisting of an endoglucanase, a cellobiohydrolase, and a beta-glucosidase (See p. 37, lines 10-19).  It is further taught that the alpha-amylase can be that from Rhizomucor pusillus (See p. 43, lines 3-6) [Regarding instant claim 16].  Regarding the mannanases utilized, these can be from the genus Bacillus (See p. 48, liens 7-16) [regarding instant claim 15].  Regrind the beta-glucanase utilized, these can be from fungal sources such as Aspergillus aculeatus (See p. 63, lines 10-31) [regarding instant claim 13].  Regarding the hemicellulases (instant claim 23-24), these can be selected from xylanases, acetylxylan esterase, feruloyl esterase, arabinofuranosidase, xylosidase and glucuronidase (See p. 37. Lines 19-24).  With regard to the amount of the lipase, protease and pectinase used, it is present in a ratio of total enzyme of 10:1:10.  In addition, the enzyme combinations are utilized at 3mg/g substrate (See Examples)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to further add the composition comprising lipase, protease and pectinase as taught by Gaspar et al. to the cellulolytic composition of Sweeney et al. in order hydrolyze/solubilize cellulosic containing material such a MSW because Gaspar et al. demonstrate that doing so facilitates the breakdown of said cellulose containing material (See Example 1, Table 1)  One skilled in the art would be motivated to add the lipase, protease, pectinase combination to that of Sweeney et al. because Gaspar et al. also add similar cellulolytic enzymes to the overall composition in order to break down said cellulose containing material.  One skilled in the art would have a reasonable expectation of success in adding the composition of Gaspar et al. to that of Sweeney et al. given they are utilized for the same purpose and given they both successfully achieve the result of hydrolyzing/solubilizing cellulose containing material such as MSW.  With regard to the overall concentrations/percentages as in claims 17 and 20, it would be obvious to one of skill in the art to optimize the concentrations to find the ones which work most efficiently (See MPEP 2144.05(II)(A)).    

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2010/0159536 – cited on IDS) and Gaspar et al. (WO 2013/016115 – cited on IDS) as applied to claims 1, 4, 7, 10-13, 15-17, 20, 23-24 and 28-29 above, and further in view of Kauppinen et al. (US 7183093 – cited herein).
The teachings of Sweeney et al. and Gaspar et al. are described above.  While Gaspar et al. teach that the mannanase can be from the genus Bacillus, they do not teach instant SEQ ID NO: 6.
Kauppinen et al. teach the isolation of a mannanase from Bacillus sp. I633 which is highly active at alkaline pH’s, wherein the catalytic domain is amino acids 31-330 followed by a linker at 331-342 and can be utilized in industrial processes such as treatment of cellulosic fibers (See Abstract and Col. 1, lines 25-32; Col. 13, lines 31-49).  The mature polypeptide of Kauppinen et al. has 99.9% sequence identity to instant SEQ ID NO: 6 (See .rai file in SCORE, result #2).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the Bacillus sp. I633 mannanase from Kauppinen et al. in the combined methods/composition of Sweeney et al. and Gaspar et al. because Gaspar et al. specifically state mannanase from Bacillus can be utilized and particularly point to the mannanase of Kaupinnen et al. being one that can/should be utilized (See p. 48, lines 22-24).  This would provide motivation in and of itself for one skilled in the art to utilize the Kauppinen et al. mannanase because it was explicitly suggested by Gaspar et al.  One skilled in the art would have a reasonable expectation of success of adding said mannanase of Kauppinen et al. to the combination of Sweeney et al. and Gaspar et al. given the high level of skill in the art and the ease of substituting one known enzyme for another.  
As such, the references when combined render the claims prima facie obvious.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2010/0159536 – cited on IDS) and Gaspar et al. (WO 2013/016115 – cited on IDS) as applied to claims 1, 4, 7, 10-13, 15-17, 20, 23-24 and 28-29 above, and further in view of Deinhammer et al. (US 9677095 – cited herein).
The teachings of Sweeney et al. and Gaspar et al. are described above.  While Gaspar et al. teach that the alpha-amylase can be from the Rhizomucor pusillus (See p. 43, lines 3-5), they do not teach instant SEQ ID NO: 5.
Deinhammer et al. teach the isolation of a enzymes having alpha-amylase activity isolated from Rhizomucor pusillus and variants thereof which are highly active against raw starch containing materials (See Claims 1 and 4).  The wild-type sequence has 100% sequence identity to instant SEQ ID NO: 5 (See .rai file in SCORE, result #1).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the Rhizomucor pusillus alpha-amylase from Deinhammer et al. in the combined methods/composition of Sweeney et al. and Gaspar et al. because Gaspar et al. specifically state mannanase from Rhizomucor pusillus can be utilized and particularly point to the alpha-amylase of Deinhammer et al. being one that can/should be utilized (See p. 48, lines 22-24).  This would provide motivation in and of itself for one skilled in the art to utilize the Deinhammer et al. alpha-amylase because it was explicitly suggested by Gaspar et al.  One skilled in the art would have a reasonable expectation of success of adding said alpha-amylase of Deinhammer et al.  to the combination of Sweeney et al. and Gaspar et al. given the high level of skill in the art and the ease of substituting one known enzyme for another.  
As such, the references when combined render the claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, 10-17, 20 and 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10,889,838. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a process for solubilizing waste comprising: contacting Municipal Solid Waste (MSW) with an enzyme composition comprising a cellulolytic background composition comprising (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity; and one or more enzymes selected from (i) a protease; (ii) a lipase and (iii) a beta-glucanase. 
The claims to the ‘838 patent in their broadest are drawn to an enzyme composition for solubilization of MSW comprising a protease having at least 90% sequence SEQ ID NO: 1, a lipase having at least 90% sequence identity to SEQ ID NO: 2 or 3 and beta-glucanase comprising at least 90% sequence identity to SEQ ID NO: 4, with a ratio to the cellulolytic background of 10:5:15:70.  
Additional dependent claim 4 recites wherein the cellulolytic background composition comprises: (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity, or homologs thereof.
Claim 29 is drawn to a process for solubilizing waste comprising: contacting Municipal Solid Waste (MSW) with an enzyme composition comprising a cellulolytic background composition comprising (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity; and further comprising a beta-glucanase, wherein the beta-glucanase of the enzyme composition is present at a ratio between about 1-30% w/w, between about 10-20% w/w or about 15% w/w of the total enzyme protein, wherein the amount of enzyme composition to MSW is about 0.5 to about 50 mg per gram of MSW.
Therefore the claim sets vary by being the product utilized in the instant process and the process for which said product is intended to be utilized.  MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  It would have been obvious to one skilled in the art to utilized the product of the ‘838 patent, which specifically stipulates it is intended to be used in solubilization of MSW, in the process of actually solubilizing MSW with the same enzyme.   

Claims 1, 4, 7, 10-17, 20 and 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,124,808. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a process for solubilizing waste comprising: contacting Municipal Solid Waste (MSW) with an enzyme composition comprising a cellulolytic background composition comprising (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity; and one or more enzymes selected from (i) a protease; (ii) a lipase and (iii) a beta-glucanase. 
Dependent claims recite wherein the lipase is derived from Thermomyces (claim 12) and/or is present in ratio of 2.5-7.5% w/w (claim 17); and wherein the cellulolytic background composition is present in a ratio of 40-99% w/w (claim 22).
Claim 29 is drawn to a process for solubilizing waste comprising: contacting Municipal Solid Waste (MSW) with an enzyme composition comprising a cellulolytic background composition comprising (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity; and further comprising a beta-glucanase, wherein the beta-glucanase of the enzyme composition is present at a ratio between about 1-30% w/w, between about 10-20% w/w or about 15% w/w of the total enzyme protein, wherein the amount of enzyme composition to MSW is about 0.5 to about 50 mg per gram of MSW.
The claims to the ‘808 patent in their broadest are drawn to a process for solubilizing Municipal Solid Waste (MSW) comprising:(a) contacting the MSW with an enzyme composition comprising a cellulolytic background composition present at a ratio between 40-99% w/w of the total enzymes protein, a lipase present at a ratio between 2.5-7.5% w/w of the total enzymes protein, wherein the lipase is derived from Thermomyces lanuginosus, or wherein the lipase is a triacylglycerol lipase derived from Humicola insolens; and one or more enzymes selected from
(i) a protease present at a ratio between 0-20% w/w of the total enzymes protein, wherein the protease is derived from Bacillus amyloliquefaciens; and
(ii) a beta-glucanase present at a ratio between 0-30% w/w of the total enzymes protein, wherein the beta-glucanase is derived from Aspergillus aculeatus,
in order to produce solubilized and/or hydrolysed MSW.
	Dependent claim 3 recites wherein the cellulolytic background composition comprises: (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity, or homologs thereof.
	Thus, the difference between the two sets of claims is the instant claims are much broader in scope and also Humicola is not a choice for the lipase in the instant claim set.  However, when taking into consideration the instant dependent claims of 12, 17 and 22, one would arrive at the broadest claim when also taking into consideration dependent claim 3 of the ‘808 patent.  

Claims 1, 4, 7, 10-17, 20 and 22-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/240,453 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims would anticipate the instant claims.
The instant claims in their broadest are drawn to a process for solubilizing waste comprising: contacting Municipal Solid Waste (MSW) with an enzyme composition comprising a cellulolytic background composition comprising (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity; and one or more enzymes selected from (i) a protease; (ii) a lipase and (iii) a beta-glucanase. 
Claim 29 is drawn to a process for solubilizing waste comprising: contacting Municipal Solid Waste (MSW) with an enzyme composition comprising a cellulolytic background composition comprising (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity; and further comprising a beta-glucanase, wherein the beta-glucanase of the enzyme composition is present at a ratio between about 1-30% w/w, between about 10-20% w/w or about 15% w/w of the total enzyme protein, wherein the amount of enzyme composition to MSW is about 0.5 to about 50 mg per gram of MSW.
The claims of the ‘453 application in their broadest is drawn to a process for producing a fermentation product, comprising: (a) treating Municipal Solid Waste (MSW) with an enzyme composition comprising a cellulolytic background composition and one or more enzymes selected from (i) a protease; (ii) a lipase and (iii) a beta-glucanase; (b) fermenting the solubilized and/or hydrolysed MSW with one or more fermenting microorganisms to produce a fermentation product; and (c) recovering the fermentation product from the fermentation. 
Dependent claim 7 recites wherein the cellulolytic background composition comprises: (a) a cellobiohydrolase I or variant thereof; (b) a cellobiohydrolase II or variant thereof; (c) a beta-glucosidase or variant thereof; and (d) a polypeptide having cellulolytic enhancing activity, or homologs thereof.
Dependent claim 18 recites that the beta-glucanase is present at a ratio of 10-20% w/w of the total enzyme protein.
Thus, the different between the two sets of claims in their broadest is the reference claims of the ‘453 application further includes making a fermentation product from the MSW.  Nonetheless, when taking into consideration non-statutory double patenting anticipation analysis, the combined claims 1 and 7 of the ‘453 application would necessarily anticipate instant claim 1.  See MPEP 804(II)(B)(1).  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        28 September 2022